Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental steps” without significantly more. 
	The claims recite:
record

a plurality of attributes

predict an outcome

training records

target outcome

a recommendation to change the outcome for the given record

modifying a record

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A method for modifying electronic records to produce a result within a target outcome, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

applying, by a processor, a regression model to a given record stored in a memory comprising a plurality of attributes to predict an outcome for the given record, the regression model being associated with and trained against a plurality of training records stored in the memory and the given record being associated with a target outcome; and

based at least in part on the target outcome and the predicted outcome for the given record, selectively providing, by the processor, a recommendation to change the outcome for the given record, comprising:

modifying, by the processor, the given record based at least in part on a first training record of the plurality of training records to provide a modified record;

applying, by the processor, the regression model to the modified record to predict an outcome for the modified record; and

providing, by the processor, the recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A memory
	(4) A training
	(5) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “applying the regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A memory
	(4) A training
	(5) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term which is described at a high level. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)). 

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:

2. The method of claim 1, wherein providing the recommended change comprises: determining, by the processor, a distance between the outcome for the modified record and the target outcome; and providing, by the processor, the recommended change based at least in part on the determined distance.

	Applicant’s Claim 2 merely teaches a mathematical distance. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

ranking, by the processor, the given modified record among the plurality of records modified based on the plurality of training records based at least in part on the determined distance; and

providing, by the processor, the recommended change based at least in part on the ranking.

	Applicant’s Claim 3 merely teaches a ranking. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

determining, by the processor, a distance between the plurality of attributes of the modified record and the plurality of attributes of the given record.

	Applicant’s Claim 4 merely teaches a mathematical distance. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

a value and an error range, and providing the recommended change further comprises providing, by the processor, the recommended change based at least in part on the error range.

	Applicant’s Claim 5 merely teaches a value and an error range. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “6. A system configured to modify electronic records to produce results within a target outcome, comprising…” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 6 that recite abstract ideas?

	YES. The following limitations in Claim 6 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

a processor configured to execute one or more instructions to:

modify a first record based on a plurality of training records to provide a plurality of modified records,

the plurality of training records being associated with a regression model, the regression being trained against the plurality of training records and a target outcome being associated with the first record;

apply the regression model to the plurality of modified records to provide outcomes for the modified records;

filter the group of modified records based at least in part on a predetermined target outcome to provide a set of filtered records; and

rank the filtered records based at least in part on record distances between the filtered records and the first record.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A training
	(4) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “applying the regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A training
	(4) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)). 

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

wherein the processor is further configured to execute one or more instructions to select a predefined number of the filtered records based on the record distances.

	Applicant’s Claim 7 merely teaches a selection of a number of records. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

wherein the processor is further configured to execute one or more instructions to determine a distance between an outcome of each of the predefined number of filtered records and the target outcome.

	Applicant’s Claim 8 merely teaches a mathematical distance. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Claim 9 recites:

wherein the first record comprises a plurality of attributes, each of the filtered records comprises a plurality of attributes, and the record distance comprises a distance between the plurality of attributes of the filtered record and the plurality of attributes of the first record.

	Applicant’s Claim 9 merely teaches a plurality of attributes and a mathematical distance. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

wherein the target outcome comprises a target value and an error range associated with the target value.

	Applicant’s Claim 10 merely teaches a target value and an error range. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

wherein the processor is further configured to execute one or more instructions to determine, for each modified record, whether the outcome for the modified record is within the associated error range and perform the filtering based at least in part on the determinations.

	Applicant’s Claim 11 merely teaches an error range. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

wherein the processor is further configured to execute one or more instructions to apply the regression model to the first record to determine an outcome for the first record, and determine whether the outcome for the first record is within a predefined error range of the target outcome.

	Applicant’s Claim 12 merely teaches a regression model. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “13. A non-transitory computer readable storage medium storing instructions for modifying electronic records to produce a result within a target outcome, that, when executed by a processor causes the processor to…” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 13 that recite abstract ideas?

	YES. The following limitations in Claim 13 recite abstract ideas that within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps”:

modify a first record based on a plurality of training records to provide a plurality of modified records,

the plurality of training records being associated with a regression model, the regression

model being trained against the plurality of training records and a target outcome being associated with the first record;

apply the regression model to the plurality of modified records to provide outcomes for the modified records;

select a group of the modified records based at least in part of the outcomes for the modified records; and

provide a recommendation for the first record to change an outcome predicted for the first record by the regression model based at least in part on the target outcome and the outcomes for the modified records.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A training
	(4) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

This “processor” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “applying the regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”:
	(1) A processor
	(2) A regression model
	(3) A training
	(4) A application of a regression model

	A “processor” is a broad term which is described at a high level and includes general purpose computers. Applicant’s Specification recites:

[0023] The hardware 504 may include, for example, one or multiple central processing units (CPUs) 510, a memory 514, a network interface 512 and a display 516. Depending on the particular implementation, the processors 106, 126 and 132 (see Fig. 1) may be formed from one or multiple CPUs 510, one or multiple processing cores of the CPU(s) 510, and so forth. In general, the memory 514 may be a non-transitory storage medium that may store data, program instructions, data structures, and so forth, depending on the particular implementation. The memory 514 may be formed from semiconductor storage devices, phase change memory devices, magnetic storage devices, optical storage devices, memristors, and so forth, as well as one or more of these device types.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)). 

	A “applying the regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

wherein the processor is further caused to determine a record distance between the first record and each of the modified records and select a subset of modified records from the group of modified records based at least in part on the record distances.

	Applicant’s Claim 14 merely teaches a mathematical record distance and a selection of records. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

wherein the processor is further caused to rank the subset of modified records based at least in part on the distances.

	Applicant’s Claim 15 merely teaches a ranking. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

wherein the plurality of attributes includes modifiable attributes and non-modifiable attributes.

	Applicant’s Claim 16 merely teaches modifiable attributes and non-modifiable attributes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

further comprising displaying the recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record to a user.

	Applicant’s Claim 17 merely teaches displaying the recommendation. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:

wherein the target outcome is a home price value.

	Applicant’s Claim 18 merely teaches a home price value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

wherein the plurality of attributes includes modifiable attributes and non-modifiable attributes.

	Applicant’s Claim 19 merely teaches modifiable attributes and non-modifiable attributes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

wherein the target outcome is a home price value.

	Applicant’s Claim 20 merely teaches a home price value. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.










Claim Rejections - 35 U.S.C. § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 4-5, and 13-14 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by van Lint, Reliable Travel Time Prediction for Freeways: Bridging Artificial Neural Networks and Traffic Flow Theory, Doctoral Thesis, Technische Universiteit Delft, 2004, pp. 1-325, in its entirety. Specifically:

Claim 1
           Claim 1's ''applying, by a processor, a regression model to a given record stored in a memory comprising a plurality of attributes to predict an outcome for the given record, the regression model being associated with and trained against a plurality of training records stored in the memory and the given record being associated with a target outcome;'' is anticipated by Van Lint, page 166, first full paragraph, where it recites:

Using the SSNN travel time prediction model introduced in chapter 5, the travel time prediction problem can be cast as a regression problem as follows…

	Further, it is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

           Claim 1's ''based at least in part on the target outcome and the predicted outcome for the given record, selectively providing a recommendation to change the outcome for the given record, comprising:'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

           Claim 1's ''modifying the given record based at least in part on a first training record of the plurality of training records to provide a modified record;'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

           Claim 1's ''applying the regression model to the modified record to predict an outcome for the modified record; and'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

           Claim 1's ''providing, by the processor, the recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record.'' is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

Claim 2
           Claim 2's ''determining, by the processor, a distance between the outcome for the modified record and the target outcome; and'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

           Claim 2's ''providing, by the processor, the recommended change based at least in part on the determined distance.'' is anticipated by Van Lint, page 106, second full paragraph, where it recites:

1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

Claim 4
           Claim 4's ''determining, by the processor, a distance between the plurality of attributes of the modified record and the plurality of attributes of the given record.'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

Claim 5
           Claim 5's ''The method of claim 1, wherein the target outcome comprises a value and an error range, and providing the recommended change further comprises providing, by the processor, the recommended change based at least in part on the error range.'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

Claim 13
           Claim 13's ''modify a first record based on a plurality of training records to provide a plurality of modified records, the plurality of training records being associated with a regression model, the regression model being trained against the plurality of training records and a target outcome being associated with the first record;'' is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

	Further, it is anticipated by Van Lint, page 166, first full paragraph, where it recites:

Using the SSNN travel time prediction model introduced in chapter 5, the travel time prediction problem can be cast as a regression problem as follows…

           Claim 13's ''apply the regression model to the plurality of modified records to provide outcomes for the modified records;'' is anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

           Claim 13's ''select a group of the modified records based at least in part of the outcomes for the modified records; and'' is anticipated by Van Lint, page 106, second full paragraph, where it recites:

1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

           Claim 13's ''provide a recommendation for the first record to change an outcome predicted for the first record by the regression model based at least in part on the target outcome and the outcomes for the modified records.'' is anticipated by Van Lint, page 106, second full paragraph, where it recites:

1. use Levenberg-Marquardt (LM) to minimize F(ψ ) given current β and α. In the LM algorithm weight updates are calculated by backpropagating the output errors e(ψ ) = (e1(ψ ), ..., eP(ψ ))T, with et (ψ ) = y(t) − o(t) on each of the P data pairs into the SSNN.

Claim 14
           Claim 14's ''The non-transitory computer readable storage medium of claim 13, wherein the processor is further caused to determine a record distance between the first record and each of the modified records and select a subset of modified records from the group of modified records based at least in part on the record distances.'' is anticipated by Van Lint, page 14, item 6, where it recites:

6. We show that confidence intervals can be interpreted as quantitative indicators for the predictive quality of the SSNN model (chapter 7), that is, they indicate the magnitude of the prediction error. This is a powerful result, since it allows one to real-time monitor the predictive quality of the SSNN, without actually measuring travel times.

Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Lange, Effective and Efficient Similarity Search in Databases, Doctoral Thesis, Universitaet Potsdam, 2013, pp. 1-117




Response to Arguments
	Applicant's arguments filed 14 JUL 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claims 1-20 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. In order to facilitate prosecution, without concession as to the propriety of the rejections, the claims have been amended to address the Office Action’s concerns as discussed during the June 6, 2022 interview. In particular, the independent claims have been amended to recite “the regression model being associated with and trained against a plurality of training records” or similar language. Support for the amendments to the claims can at least be found in the descriptions at paragraphs [0006], [0008] and [0011] of U.S. Patent Application Publication No. 2019/0026636 (the publication of the present application). The published application at paragraph [0007] highlights the shortcomings of the prior art system which states that “[a] challenge with using such a regression model is that the mere prediction of a value does not provide insight of what attributes affect to be changed, or the extent of how certain attributes affect the value” and that “[t]he user may be willing to change some of the attributes (location, number of bedrooms, and so forth), but the user may be unaware of which attributes to change to derive the desired change, as it may not be readily apparent which parameters can be changed to identify houses in the targeted price range.” Specifically, the elements of the claim recite a specific improvement over prior art systems and methods and provide “[s]ystems and techniques. .. in which recommendations are provided for purposes of changing a continuous value that is predicted by a regression model.” (Specification at paragraph [0008]).

Being able to modify electronic records by applying a regression model is clearly something that cannot be done practically using a mental process. 

	Applicant’s argued limitation of modifying “electronic records” is only in the preambles of the claims and, therefore, has no patentable weight. Even if it had patentable weight, it would not be sufficient to overcome 101. The modification of “electronic records” is merely the well-understood, routine and conventional operation of a computer.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
Moreover, training a regression model against a plurality of training records is also something that cannot be done practically using a mental process. Instead, being able to modify electronic records by applying a regression model and training the regression model against the plurality of training records will only work practically in a computerized environment.

	A “training” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “training” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Moreover, and contrary to the Office Action’s assertion on page 5 that “the claimed ‘regression’ and ‘records’ are purely mathematical constructs,” Applicant respectfully submits the claims do not recite any mathematical relationships, formulas or calculations. While some of the features may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Thus, the claims are eligible because they do not recite a judicial exception. Accordingly, the rejection under 35 U.S.C. 101 should be reconsidered and withdrawn.

	Applicant’s Specification recites the following regarding the mathematical nature of regression:

[0001] Machine learning may be used for purposes of predicting a future outcome. Machine learning regression addresses the problem of predicting a continuous value for a given variable conditioned on one or multiple other variable values.

	Further, Applicant’s Specification recites the following regarding the mathematical nature of regression:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values. As a more specific example, a regression model to predict house values may be trained with labeled house sales data. Using such a regression model, the regression model may be applied to a set of attributes (a square footage, a location, the number of floors, the year of construction, and so forth) to predict a price (a continuous value) for a house described by these attributes. 

	Further, even if it were regarded as an “additional element”, a “regression model” is a broad term which is described at a high level. Applicant’s Specification recites:

[0006] In general, regression analysis (linear regression analysis, for example) may be applied to a set of attributes (herein called a "record") to predict a continuous value based on the attributes. In machine learning, a regression model may be trained based on labeled training data (i.e., data producing observed, or labeled, continuous values) for purposes of predicting continuous values.

This “regression model” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
There is nothing in the Office Action’s cited portions of van Lint or anywhere else in van Lint for that matter that discloses, teaches or suggests each of these claimed features. For example, van Lint is silent with respect to selectively providing a recommendation to change the outcome for the given record. Van Lint’s parameters being recalibrated on new data fails to correspond to selectively providing a recommendation to change the outcome for the given record.

	The argued matter is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

	Note that if the record, or expected input data change, the parameters of the model may adapt and change to provide a new recommendation.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Moreover, van Lint’s parameters being recalibrated on new data also fails to correspond to “modifying, by the processor, the given record based at least in part on a first training record of the plurality of training records to provide a modified record;” “applying, by the processor, the regression model to the modified record to predict an outcome for the modified record” and “providing, by the processor, the recommendation to change the outcome for the given record based at least in part on the target outcome and the outcome for the modified record” as claimed. Thus, these features are further distinctions over van Lint.

	Applicant’s argument is a repetition of the prior argument.
	The argued matter is anticipated by Van Lint, page 11, first full paragraph, where it recites:

Finally, as a result of its generic state space parameterized structure, the SSNN intrinsically also satisfies the adaptivity criterion. Although its mathematical structure remains unchanged, its parameters can be recalibrated on "new" data if the circumstances require this.

	Note that if the record, or expected input data change, the parameters of the model may adapt and change to provide a new recommendation.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
Moreover, and not conceding to the appropriateness of the Office Action’s allegations regarding the cited reference, Applicant respectfully submits that claim 1 has been amended to recite “applying, by a processor, a regression model to a given record stored in a memory comprising a plurality of attributes to predict an outcome for the given record, the regression model being associated with and trained against a plurality of training records stored in the memory and the given record being associated with a target outcome.” The Office Action at page 104 alleges that van Lint’s discussion at page 166, first full paragraph discloses the previously recited applying a regression model feature. There is, however, nothing in the Office Action’s cited portion of van Lint or anywhere in van Lint for that matter, that discloses, teaches or suggests “the regression model being associated with and trained against a plurality of training records” as claimed. Thus, this feature is a further distinction over the cited references.

	The argued matter is clearly anticipated by Van Lint, page 193, second paragraph, where it recites:

There are practical reasons why we have implemented an alternative method. The most important is that training an SSNN model with all available data is computationally very demanding with the Levenberg-Marquardt algorithm. In principle, for all three methods proposed in (Papadopoulos et al. 2001) using the entire data set available is a requirement. Nonetheless, we wish to train a model with as much input/output data (different traffic conditions) as possible. As an indication, training patterns are ordered as sequences, each of which reflects a 6 to 8 hour period with hence 360 to 480 observations (input vectors and targets). Let us denote such a sequence by Sd = {u (p − 1) , τ (p)}Pd p=1, where Pd denotes the number of observations in a particular daily sequence. We have a training database storing approximately 3 years of daily traffic sequences, totalling in over 375,000 training records for the A13 highway alone.

	Note the prior art “training patterns” and “training records”.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 7
Independent claim 13 may be compared to claim 1. Accordingly, Applicant further submits that independent claim 13 is also patentable over the cited reference and requests that this rejection also be withdrawn.

	Similar arguments for similar claims are similarly unpersuasive.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 8
The dependent claims are thought to provide additional reasons for allowance. For example, van Lint fails to disclose, teach or suggest “wherein the modified record comprises a given modified record of a plurality of records modified based on the plurality of training records, and providing the recommended change further comprises: ranking, by the processor, the given modified record among the plurality of records modified based on the plurality of training records based at least in part on the determined distance; and providing, by the processor, the recommended change based at least in part on the ranking” as specifically recited in claim 3. No prior art has been applied against this claim. 


***

Moreover, van Lint fails to disclose, teach or suggest “wherein the processor is further caused to rank the subset of modified records based at least in part on the distances” as specifically recited in claim 15. No prior art has been applied against this claim either. Thus, the features of claims 3 and 15 are further distinctions over the cited reference.

***

Moreover, Applicant respectfully submits that no prior art has been applied against claims 6-12 and 16-20. Thus, the features of claims 6-12 and 16-20 are further distinctions over the cited reference.

	Claims that have not been rejected under the art of record are allowable over that cited art.




Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
12 AUG 2022